 SAMPSON STEEL & SUPPLYSampson Steel and Supply,Inc.andChauffeurs,Teamsters,Warehousemen,and Helpers LocalUnionNo. 377. Case 8-RC-13666June 30, 1988DECISION AND ORDER REMANDINGTO THE REGIONAL DIRECTORBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTThe National Labor Relations Board, by a three-member panel, has considered the objections to andthe determinative challenges in an election heldSeptember 18, 1987, and the hearing officer'sreport recommending disposition of them. Theelectionwas conducted pursuant to a StipulatedElectionAgreement.' The tally of ballots showsfive for and four against the Petitioner, with twochallenged ballots.The Board has reviewed the record in light ofthe Employer's exceptions2 and brief and the Peti-tioner's brief in response to the Employer's excep-tions and adopts the hearing officer's findings, 3conclusions,and recommendations only to theextent consistent herewith.The only issue raised by the exceptions is thehearing officer's disposition of Norman Cunningh-am's ballot. The hearing officer rejected the Peti-tioner's contention that Cunningham was a statuto-ry supervisor, but sustained its alternative position4that he is managerial and does not share a commu-nity of interest with unit employees. The EmployerIThe unit is:All warehousemen and drivers, excludingalloffice clerical employ-ees, professional employees,guards and supervisors as defined in theAct.2TheEmployer excepts to that portionof the hearing officer's reportrequiring that exceptions to the reportbe directlyfiledwith the Board.Thisrequirement is in accord with the requirementsof Sec. 102.69(i) ofthe Board'sRules and Regulations.Accordingly, we findthe Employer'sexception to be without merit.a In the absence of exceptionsthereto,we adopt, pro forma, the hear-ing officer's recommendationsthatthe objections be overruled and thatthe challenge to the ballot of RogerChum besustained.4TheEmployer exceptsto thehearingofficer's reliance onthe Peti-tioner's alternative argument that Cunningham is a managerial employee.It contends that the RegionalDirectorlimited the hearing in this case toCunningham's allegedsupervisorystatus and that by raising the manage-rial issue in her report after the record had been closed, the hearing offi-cer prejudiced the Employer and denied it procedural due process. Wefind no merit in the Employer's exception.Counsel for the Petitioner inhis opening remarks at the hearing asserted that Cunningham was mana-gerial.The Employer's counsel did not raise an objection.Further, evi-dence with respect to Cunningham'smanagerial statuswas introduced bythe Petitioner at the hearing, without objection. Witnesses were examinedand cross-examined on the subject.In his closing statement counsel forthe Petitioner reiterated the Petitioner'sposition that Cunningham is"either a supervisor or a managerialemployee." Accordingly, we fmdthat the Employer was sufficiently notified that Cunningham's status as amanagerial employee was in issue and that under the circumstances theEmployer was not prejudiced,taken by surprise, or otherwise deniedproceduraldue process.481excepts.We find merit in the Employer's excep-tions.Cunningham was hired by the Employer in 1980.He had been a purchasing agent for a large steelmanufacturer for 23 years and thereafter worked aswarehouse manager for a different employer. LarryHerman,theEmployer's president,metCun-ningham while Cunningham was working for theother employer.When Herman started his ownbusiness, 5 he hired Cunningham to be his ware-house supervisor. As warehouse supervisor, Cun-ningham hired and fired employees and directedtheir work on a day-to-day basis.In the spring of 1985, Larry Herman's son,Roger, became the warehouse supervisor6 andCunningham became a self-described jack-of-alltrades.7Cunningham's duties include operating alift truck,working in the pipe yard, making deliv-eries in the pickup truck, and running errands. Ac-cording to Cunningham, his principal duty of driv-ing the pickup truck requires several trips a weekto take care of small and emergency customerneeds.Cunningham also has the keys to the shopand the code to the Employer's alarm system. Heopens the shop for the morning shift employees. Inaddition,Cunningham is responsible for preparingmileage reports and has a desk in the warehouseofficewhere he prepares these reports. Cun-ningham testified that he spends from 15 to 20 min-utes a day in the office.Although Cunningham does not work a regularshift and adjusts his schedule to his assignments,sometimes working extra hours and at other timesworking a short day, he does work a 40-hourweek. Unlike other employees, he does not punch aclock and is paid a salary. Like other employees,Cunningham makes use of a car owned by Mrs.Herman to run errands on the Employer's behalf.While Cunningham also has personal use of the carand drives it back and forth to work, this is be-cause Cunningham had damaged his own car ontheEmployer's property. Cunningham held theEmployer responsible for the damage. Rather thanpay for repairing Cunningham's car Mr. and Mrs.Herman decided to allow Cunningham to use Mrs.Herman's car.All the employees run errands for the Employer.However, the bulk of the errands are performed byCunningham. Cunningham, unlike the other em-ployees, has the authority to charge items to the8 The Employer maintains a warehouse from which it sells and deliv-ers metal tube and pipe products.6 John Brown was also made warehouse supervisor in the spring of1985.However,he ceased being warehouse supervisor in March 1987and Roger Herman was the sole warehouse supervisor after that time.The employees were not informed of Cunningham's job change.289 NLRB No. 59 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEmployer's charge accounts. These charges havesometimesexceeded $200, but those amounts areusually for recurring items such as motor oil forthe trucks." In addition, Cunningham can purchaseitems on his own volition to remedy supply short-ages inthe warehouse or office. Theseitems canalso be charged on Employer accounts but oftenCunningham pays cash for the purchasesand is re-imbursed by the Employer. Other employees alsopurchase needed items suchas keroseneand gaso-line and then are reimbursed by the Employer.Cunninghammaintains a regular expenseaccountwhich includes suchitems as gasoline,turnpiketickets, andmealswhile on the road. On the aver-age he receives $200 a month for expenses. Also onCunningham's expenseaccount are "entertainmentexpenses."The Employer has encouraged Cun-ningham,in the course of making deliveries, to"entertain" customer purchasing agents by takingthem to lunch. Cunningham obtains informationabout possible future orders and customer com-plaints,which he passes on to Larry Herman, butdoes not take customer orders, sign contracts, orremedy complaints. Larry Herman testified thatthese lunches constitute good public relations be-cause of Cunningham's experience and reputationin the business. Although the Employer utilizedCunningham's past experience as a purchasingagent for Jones and Laughlin by seeking his adviceprior to purchasing two large warehouse saws,9 itisunclear whether Cunningham was advising theEmployer on the desirability of the purchase orwas simply along to aid in determining how totransport the saws to the Employer's facility. Inany case, there is no evidence that this was a regu-lar part of Cunningham's responsibilities.InGeneral Dynamics Corp.,213 NLRB 851, 857(1974), the Board definedmanagerialemployees as:... those who formulate and effectuate man-agementpolicies by expressing and making op-erative the decisions of their employer, andthose who have discretion in the performanceof their jobs independent of their employer'sestablished policy [footnote omitted]... .managerial status isnot conferred uponrank-and-file workers, or upon those who per-form routinely, but rather is reserved for thoseinexecutive-typepositions, thosewho areclosely aligned with management as true rep-resentativesof management.8Cunningham believed that the Employer had placed a $75 limitationon his authority to charge nonrecurring items However, no one toldCunningham of such a limit and there is no evidence in the record thatany limitation had been imposed9The saws are approximately 3 feet wide and 6 feet long There is noevidence as to the value of the sawsThe hearing officer found Cunninghammanage-rialrelyingon the fact that Cunningham hadpledged the Employer's credit inmakingboth rou-tine and nonroutine purchases. She noted that themere possession of authority to extend an employ-er's credit did not confermanagementstatus butfound that Cunningham's ability to determine onhis own the purchases to be made together withthe fact that he had no express dollar limitation onhis purchasing authority denoted the possession of"independent discretion." The hearing officer alsofound that the Employer's utilization of Cunning-ham's past experience and hisbusinesscontacts bypromoting lunches between Cunningham and cus-tomer purchasing agents and by its seeking Cun-ningham's assistancein the purchase of major ma-chinery proved that the Employer viewed Cun-ninghamas a managerialemployee. The hearingoffice further found that Cunningham was responsi-ble for gauging employee performance both at theshop and in his dealings with customers, and con-cluded that such responsibility signified a closealignment withmanagement.Cunningham is a jack-of-all-trades. He shifts con-tinually to where he is needed and it is his respon-sibility tomake certain that necessary supplies arepurchased. His past experience and general exper-tise permit this flexibility. Cunningham's work andthe purchases he makes, however, are not inde-pendent of the Employer's established policy butare essential to maintain an operational status quo.Thus while the Employer may have consultedCunningham prior to the purchase of the two largesaws and while he can at times pledge the Employ-er's credit for nonroutineitems,his advice is thatof a knowledgeable employee and his purchases area routine part of his duty to maintain a supply in-ventory.They do not involve independent judg-ment, nor the exercise of independent discretionand are not indicia ofmanagerialstatus.' ° Further,whileCunningham's lunches with the customerpurchasing agents promoted business, they weremainly for information-gathering purposes and didnot involve Cunningham in the formulation and ef-fectuation of Employer policies."Accordingly,10 SeeJIB Industries,225 NLRB 162 169 (1976)" SeeMarine Engineers District I,259 NLRB 1258, 1266 (1982)Contrary to the hearing officer, we find little in the record to indicatethatCunningham gauges employee performances either in the shop oraway Cunningham testified that at various tunes he admonished the em-ployees for not working hard enough, but there is no indication that theEmployer sought his opinion of employee performance or that he in factgave it Further,while there is evidence that Cunningham did pass on tothe Employer customer complaints he had gleaned during his luncheswith customer purchasing agents, there is no evidence as to how the Em-ployer responded to this information and in any event these were notCunningham's criticisms but those of the customers SAMPSON STEEL & SUPPLY483we find that Cunningham is not a managerial em-ployee.In addition to excluding Cunningham from theunit on the grounds that he was a managerial em-ployee, the hearing officer found that Cunning-ham's exclusion could be based on his lack of acommunity of interest with the unit employees.The hearing officer relied on Cunningham's differ-ing duties as well as his terms and conditions ofemployment, which she found to be significantlydifferent from those of the unit employees. Thesedifferences include Cunningham's use of the ware-house office, his responsibility for paperwork otheremployees do not share, his making purchases inbehalf of the Employer, his entertainment of cus-tomer purchasing agents, his personal use of a com-pany car, and his method of compensation and hishours of work.None of the Employer's employees have clearlydefined job classifications. Although some employ-ees spend most of their worktime doing a particularjob, all are expected to do any work that needs tobe done. Thus, although Cunningham is assignedthe bulk of the errands, all the unit employees dothis type of work. Moreover, they, as Cunningham,use the Employer-owned car to runassigned er-rands.AlthoughCunningham does have someduties that differ from the unit employees, a sub-stantial portion of his time on the job is spent doingunit work.12 As Cunningham performed a substan-tial amount of bargaining unit work along with theother warehouse employees, we find that he had astrong community of interest with them. The dif-ference in his hours' 3 and method of pay or thefact that he uses Mrs. Herman's car are not suffi-cient here to require a contrary conclusion. Ac-cordingly, we find that Cunningham is properly in-cluded in the unit.14ORDERIt is ordered that theRegionalDirector forRegion 8,within 10 days from the date of this deci-sion,open and count the ballot of Norman Cun-ninghamand thereafter prepare and cause to beserved on the parties a revised tally of ballots, onwhich basis he shall issue the appropriate certifica-tion.IT IS FURTHERORDEREDthat the above-entitledmatter is referred to the Regional Director forRegion 8 for further processing consistent here-with.12 Cunningham testified that he spendsonly 15 to20 minutes a day inthe warehouse office and it is uncontroverted that his principal duty ismaking deliveries in the pickup truck'sCunningham was responsible for opening the warehouse for thefirst-shift employeesThus, itappears he started work at the same time asthe otherfirst-shift unit employees. Although his hours vaned from thoseof other employees there is no evidence that he worked a shortenedweek14 SeeBay Area Sealers,251 NLRB89 (1980)